Citation Nr: 1638740	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  09-45 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased initial rating for degenerative disc disease of the lumbar spine, evaluated as 10 percent disabling prior to September 14, 2010, as 20 percent disabling from September 14, 2010, and as 40 percent disabling from July 29, 2014 (excluding the periods from February 23, 2012 to April 30, 2012 and from September 23, 2014 to January 31, 2015 during which a temporary total rating is in effect pursuant to 38 C.F.R. § 4.30).

2.  Entitlement to an increased initial rating for left lower extremity radiculopathy, evaluated as 10 percent disabling prior to September 10, 2012, as 20 percent disabling from September 10, 2012, and as 40 percent disabling from April 8, 2015.

3.  Entitlement to an increased initial rating for right lower extremity radiculopathy, evaluated as 10 percent disabling prior to September 10, 2012 and as 20 percent disabling from September 10, 2012.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities for the period prior to September 23, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to November 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and June 2011 rating decisions of the Department of Veterans Affairs VA Regional Office (RO) in Detroit, Michigan.

The December 2008 rating decision, in pertinent part, granted service connection for degenerative disc disease (DDD) of the lumbar spine and assigned an initial 10 percent initial rating.  This appeal ensued from the Veteran's disagreement with the initial rating assigned following the award of service connection.

The June 2011 rating decision on appeal awarded service connection for radiculopathy of the right and left lower extremities as secondary to service-connected DDD of the lumbar spine, and assigned an initial rating of 10 percent for each lower extremity.  The Veteran filed a claim for increased ratings for radiculopathy in September 2012 and the claims were addressed in a March 2013 rating decision.  However, the Board finds that the initial ratings for radiculopathy are part of the increased rating claim for a low back disability currently on appeal.  The criteria for the evaluation of disabilities of the spine provides that associated objective neurological abnormalities are separately rated and are a component of the underlying spinal condition.  See 38 C F R. § 4.71a, Diagnostic Codes 5235-5343.  The disability ratings assigned the Veteran's radiculopathy of the lower extremities are therefore part of the claim for an increased rating for a low back disability and are properly before the Board.

In April 2010, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of this hearing is of record, but the Acting VLJ who conducted the hearing is no longer employed at the Board.  The Veteran was notified in a June 2012 letter that he had the right to testify at another hearing in accordance with 38 C.F.R. § 20.717 (2015).  He responded in July 2012 with a request for a new hearing, and the appeal was remanded for this purpose in September 2012.  However, in an April 2013 statement, the Veteran reported that he no longer desired a second hearing and therefore, the hearing request is withdrawn.

In a June 2015 rating decision, the RO granted entitlement to a TDIU, effective from September 23, 2014.  However, because the issue of entitlement to a TDIU was added to the Veteran's appeal as part of the August 2006 claim for increased compensation, the Board finds that this was only a partial grant of the benefits of sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal); also see Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities; if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted).  Thus, the issue of entitlement to a TDIU prior to September 23, 2014 remains pending on appeal, as listed on the title page of this decision.  

The Board remanded the case for further development in August 2010, September 2012, June 2014, and February 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that, subsequent to the RO's most recent adjudication of the Veteran's claims in a February 2016 Supplemental Statement of the Case (SSOC), the RO has obtained and associated with the claims file the Veteran's VA outpatient treatment records from the Battle Creek VA Medical Center (VAMC) dated from February 2000 to May 2016 and from the Ann Arbor VAMC dated September 2014 to March 2016.  The additional evidence received subsequent to the February 2016 SSOC is relevant to the issues being addressed in this appeal, and RO consideration of this additional evidence is not waived.  Accordingly, the Board must return these matters to the RO for consideration of the additional evidence and issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2015).

Additionally, in its February 2015 decision, the Board found that the issue of entitlement to a TDIU is therefore part and parcel of the Veteran's increased rating claims on appeal, and remanded the claim for additional development to include sending a VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) and obtaining VA Forms 21-8940 and 21-4192.  See Rice, 22 Vet. App. at 453.  Although VA Forms 21-8940 and 21-4192 were obtained in April 2015, there is no indication in the record that a VCAA notice respecting a claim for a TDIU was sent to the Veteran.    Consequently, a remand is necessary in order to meet VA's duties under the VCAA.

The Board also notes that the Veteran's extended period of unemployment raises a question of whether he is in receipt of disability benefits from the Social Security Administration.  This question must be clarified, and any records that exist must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VCAA notice letter under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him of what evidence is needed to substantiate a claim for a TDIU, satisfying the duty to notify provisions with respect to his claim.

2.  Obtain any updated VA treatment records from the VAMCs in Battle Creek and Ann Arbor, Michigan, and any associated outpatient clinics dated from March 2016 to the present.  The RO should also clarify whether the Veteran has applied for or is in receipt of Social Security disability benefits.  If so, all relevant records from the Social Security Administration should be obtained.  All records and/or responses received should be associated with the claims file.   

3.  After any pertinent outstanding records are added to the claims file, the RO must readjudicate the Veteran's claims on appeal, taking into consideration all newly acquired evidence associated with the claims file.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran, which must address all of the evidence of record since that issue was last adjudicated by the RO.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

